Fill in this information to identify the case:

                      Veronica Kay Hulina aka Veronica K. Hulina aka Veronica Hulina aka Veronica
Debtor 1              Egolf aka Veronica Kay Egolf aka Veronica K. Egolf

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the : Middle                       District of Pennsylvania
                                                                                 (State)

Case number           5:19-bk-00494-RNO



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                    12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:             M & T Bank                                              Court claim no. (if known):         3

Last four digits of any number you                XXXXXX6941                          Date of payment change:
use to identify the debtor’s account:                                                 Must be at least 21 days after date of             12/1/2019
                                                                                      this notice

                                                                                      New total payment:
                                                                                      Principal, interest, and escrow, if any            $1,373.17

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtor’s escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:            $ 551.50                                        New escrow payment :            $ 535.60

Part 2:         Mortgage Payment Adjustment

2.     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                           %                              New interest rate:           %

             Current principal and interest payment:          $ _________                     New principal and interest payment:         $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                 $ _________                              New mortgage payment:             $ _________




              Case 5:19-bk-00494-HWV
Official Form 410S1
                                         Doc Filed 10/31/19 Entered 10/31/19 15:18:23
                                  Notice of Mortgage Payment Change               page 1
                                                                                         Desc
                                        Main Document           Page 1 of 7
                     Veronica Kay Hulina aka Veronica K. Hulina aka Veronica Hulina aka
 Debtor 1            Veronica Egolf aka Veronica Kay Egolf aka Veronica K. Egolf          Case number (if known) 5:19-bk-00494-RNO
                    First Name Middle Name Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Maria Tsagaris                                                                       Date     10/30/2019
     Signature

Print:         Maria                                                      Tsagaris           Title    Authorized Agent
               First Name             Middle Name                         Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                            30076
               City                          State                         ZIP Code

Contact phone      678-281-6532                                                              Email    Maria.Tsagaris@mccalla.com




            Case 5:19-bk-00494-HWV
Official Form 410S1
                                       Doc Filed 10/31/19 Entered 10/31/19 15:18:23
                                Notice of Mortgage Payment Change               page 2
                                                                                       Desc
                                      Main Document           Page 2 of 7
                                                           Bankruptcy Case No.:     5:19-bk-00494-RNO
 In Re:                                                    Chapter:                 13
           Veronica Kay Hulina                             Judge:                    Robert N. Opel II
           aka Veronica K. Hulina
           aka Veronica Hulina
           aka Veronica Egolf
           aka Veronica Kay Egolf
           aka Veronica K. Egolf

                                       CERTIFICATE OF SERVICE

      I, Maria Tsagaris, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
regular United States Mail, with proper postage affixed, unless another manner of service is expressly
indicated:

Veronica Kay Hulina
210 Lansdowne Ave.
Clarks Summit, PA 18411

Tullio DeLuca                                     (served via ECF Notification)
381 N. 9th Avenue
Scranton, PA 18504

Charles J DeHart, III (Trustee)                   (served via ECF Notification)
8125 Adams Drive, Suite A
Hummelstown, PA 17036

United States Trustee                             (served via ECF Notification)
228 Walnut Street, Suite 1190
Harrisburg, PA 17101

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:        10/31/2019        By:     /s/Maria Tsagaris
                      (date)                  Maria Tsagaris
                                              Authorized Agent for M & T Bank




Case 5:19-bk-00494-HWV              Doc Filed 10/31/19 Entered 10/31/19 15:18:23                  Desc
                                    Main Document   Page 3 of 7
perf bottom
                                REPRESENTATION OF PRINTED DOCUMENT                                                     Page 1 of 4
                           RETURN SERVICE ONLY
                                                                                    ANNUAL ESCROW ACCOUNT
                           Please do not send mail to this address                   DISCLOSURE STATEMENT
                           P.O. Box 619063
                           Dallas, TX 75261-9063

                                                                                  Customer Service:                   1-800-411-7627
                                                                                  Property Tax:                       1-866-406-0949
                                                                                  Property Insurance:                 1-888-882-1847
                                                                                  Home Purchase or Refinancing:       1-800-479-1992
 VERONICA K HULINA                                                                       #
 210 LANSDOWNE AVE
 CLARKS SUMMIT PA 18411-1728                                                      Correspondence Address:
                                                                                                                      PO BOX 1288
                                                                                                            BUFFALO, NY 14240-1288

                                                                                                        https://onlinebanking.mtb.com


                                                                            Loan Number:
                                                                            Property Address: 210 LANSDOWNE AVENUE
                                                                                              CLARKS SUMMIT PA, 18411
                                                                            Statement Date: 10/11/19
 Dear Customer,

 As your mortgage partner, we strive to exceed your servicing expectations. We are providing you with the following
 statement which details your escrow account activity. Please refer to our Frequently Asked Questions, page 4, or call
 one of the appropriate customer service numbers referenced above with any questions or concerns.

 Based on our review, you have a surplus.

 This surplus was caused by changes in your taxes, insurance or escrow deposits.Your Account History, page 2, shows
 what has already happened on your account. To see what we anticipate happening with your account over the next 12
 months, turn to Projected Escrow Payments, page 3.


                                        Your Mortgage Payment Options

                                    Payment Information              Current Monthly Payment      New Monthly Payment
 As a result of this                                                                                 for 12/01/2019
 analysis, we have                      Principal & Interest:                 $837.57                     $837.57
 determined your                         Escrow Payment:                      $551.50                     $535.60
 payment amount                                   Shortage:                     $5.63                        $0.00
 will change.                             Total Payment:                     $1,394.70                    $1,373.17




                                                   INTERNET REPRINT




               The escrow surplus will be refunded to you under separate cover within the
               next few weeks, provided that all of your payments are presently up-to-date.
               Once you become current, please contact us to request a refund.




    Case 5:19-bk-00494-HWV                Doc Filed 10/31/19 Entered 10/31/19 15:18:23                                Desc
                                          Main Document   Page 4 of 7
                                                                                                                                                     Page 2 of 4


                                                               Your Account History**

  Please remember, as your taxes and/or insurance increase on an annual basis, the escrow portion of your payment may increase.
  If you have any questions about this Escrow Analysis, please call our Customer Service Department toll free at 1-800-411-7627.

             Projected   Actual
                                                                                          Projected             Actual              Projected          Actual
Month       Payment to Payment to                          Description
                                                                                        Disbursement         Disbursement            Balance          Balance
              Escrow     Escrow
                                                        Beginning Balance                                                            $873.68           -$6,856.89
Mar    19        $551.50         $1,114.26 *              Risk Bsd FHA                        $114.62                           *   $1,310.56          -$5,742.63
Mar    19                                                 Risk Bsd FHA                                            $114.62       *   $1,310.56          -$5,857.25
Mar    19                                                  Borough Tax                                            $522.57       *   $1,310.56          -$6,379.82
Apr    19        $551.50                     *            Risk Bsd FHA                        $114.62                           *   $1,747.44          -$6,379.82
Apr    19                                                  Borough Tax                        $555.75                           *   $1,191.69          -$6,379.82
Apr    19                                                 Risk Bsd FHA                                            $114.62       *   $1,191.69          -$6,494.44
May    19        $551.50         $1,114.26 *              Risk Bsd FHA                        $114.62                           *   $1,628.57          -$5,380.18
May    19                                                 Risk Bsd FHA                                            $114.62       *   $1,628.57          -$5,494.80
Jun    19        $551.50                     *            Risk Bsd FHA                        $114.62                           *   $2,065.45          -$5,494.80
Jun    19                                                 Risk Bsd FHA                                            $114.62       *   $2,065.45          -$5,609.42
 Jul   19        $551.50           $557.13 *              Risk Bsd FHA                        $114.62             $114.62           $2,502.33          -$5,166.91
Aug    19        $551.50           $557.13 *              Risk Bsd FHA                        $114.62                           *   $2,939.21          -$4,609.78
Aug    19                                                 Risk Bsd FHA                                            $112.15       *   $2,939.21          -$4,721.93
Sep    19        $551.50           $557.13 *              Risk Bsd FHA                       $114.62                            *   $3,376.09          -$4,164.80
Sep    19                                                   School Tax                      $2,039.01           $1,910.97       *   $1,337.08          -$6,075.77
Sep    19                                                 Risk Bsd FHA                                           $112.15        *   $1,337.08          -$6,187.92
Oct    19        $551.50         $8,311.91 *              Risk Bsd FHA                        $114.62                           *   $1,773.96           $2,123.99
Oct    19                                                 Risk Bsd FHA                                            $112.15       *   $1,773.96           $2,011.84
Nov    19        $551.50           $551.50                Risk Bsd FHA                        $114.62             $112.15       *   $2,210.84           $2,451.19


  The total amount of escrow payments received during this period was $12,763.32 and the total escrow disbursements were $3,455.24.

  An asterisk (*) indicates a difference from a previous estimate either in the date or the amount of the deposit/disbursement.
  ** This section may also reflect anticipated escrow activity that has not yet occurred prior to the effective date of this analysis.


  Borrower Paid Mortgage Insurance Premium: Your mortgage loan requires a borrower paid mortgage insurance premium (“MIP”). MIP is insurance
  from the Federal Housing Administration (“FHA”) that protects lenders against loss in the event a borrower defaults on a mortgage.

  Effective for all loans closed on or after January 1, 2001, FHA annual MIP will be automatically cancelled under the following
  conditions:

  Loans with FHA case numbers assigned before June 3, 2013:
    · Mortgage loan terms greater than 15 years: the annual MIP will be cancelled when the loan to value ratio reaches 78%, provided he
      mortgagor has paid he annual mortgage insurance premium for at least five years.
    · Mortgage loan terms less than or equal to 15 years with a loan to value ratio greater than 78%: the annual MIP will be cancelled when
      the loan to value ratio reaches 78%.

  FHA will determine when you have reached the 78% loan to value ratio based on the lower of the sales price or appraised value at
  origination. New appraised values will not be considered. Cancellation of the annual mortgage insurance premium will normally be based
  on the scheduled amortization of the loan. However, in cases where additional payments have been applied to the loan balance as a
  prepayment, cancellation can be based on the actual amortization of the loan. If you have prepaid and believe you have met the
  requirements for cancelling the FHA insurance, please send a written request to us at P.O. Box 1288, Buffalo, NY 14240.

  Loans with FHA case numbers assigned on or after June 3, 2013:
    · Mortgage loan terms greater than 15 years wi h loan to value ra io greater than 90%: duration of the annual MIP is the loan term.
    · Mortgage loan terms greater than 15 years wi h loan to value ra io less han or equal to 90%: duration of the annual MIP is 11 years.
    · Mortgage loan terms less than or equal to 15 years with loan to value ratio greater than 90%: duration of the annual MIP is the loan
      term.
    · Mortgage loan terms less than or equal to 15 years with loan to value ratio less than or equal to 90%: duration of the annual MIP is 11
      years.

  To the extent your original obligation was discharged, or is subject to an automatic stay of bankruptcy under Title 11 of the United States Code, this
  statement is for compliance and/or informational purposes only and does not constitute an attempt to collect a debt or to impose personal liability for
  such obliga ion. However, M&T Bank retains rights under its security instrument, including the right to foreclose its lien.




  Case 5:19-bk-00494-HWV                            Doc Filed 10/31/19 Entered 10/31/19 15:18:23                                                   Desc
                                                    Main Document   Page 5 of 7
                                                                                                                                   Page 3 of 4

                              Projected Escrow Payments Over the Next 12 Months

                Anticipated Annual Disbursements                                       Projected Escrow Balance Summary

       Mortgage Ins:                    $1,345.80                           M&T Bank expects to pay $6,427.06 over the next 12 months.
       Hazard Ins:                      $1,700.00                           Here's how to calculate your new monthly escrow payment:
       County Tax:                        $947.72
                                                                            Total Taxes and Insurance:                       $6,427.06
       City Tax:                          $522.57
                                                                            Divided by 12 months:                              $535.60
       Taxes:                           $1,910.97
                                                                            New Monthly Escrow Payment:                        $535.60
       Total:                           $6,427.06

  The cushion allowed by federal law (RESPA) is two times
  your monthly escrow payment (excluding MIP/PMI),
  unless state law specifies a lower amount.

                    Projections for the coming year: The following summary shows anticipated activity in your escrow
                         account for the next twelve months, which was used to calculate your payment above.

                Monthly       Amount                                                           Projection               Projection
Month           Escrow       Scheduled                      Description                         Based On                Based On
                Payment      to be Paid                                                      Current Balance         Required Balance
                                                        Beginning Balance                         $2,451.19                $2,224.27
Dec    19         $535.60        $112.15                  Risk Bsd FHA                            $2,874.64                $2,647.72
Jan    20         $535.60        $112.15                  Risk Bsd FHA                            $3,298.09                $3,071.17
Jan    20                       $1,700.00                   Hazard Ins                            $1,598.09                $1,371.17
Feb    20         $535.60        $112.15                  Risk Bsd FHA                            $2,021.54                $1,794.62
Feb 20                            $947.72                   County Tax                             $1,073.82                 $846.90
Mar    20         $535.60        $112.15                   Risk Bsd FHA                             $1,497.27               $1,270.35
Apr    20         $535.60        $112.15                   Risk Bsd FHA                             $1,920.72               $1,693.80
Apr    20                         $522.57                  Borough Tax                              $1,398.15               $1,171.23
May    20         $535.60        $112.15                   Risk Bsd FHA                             $1,821.60               $1,594.68
Jun    20         $535.60        $112.15                   Risk Bsd FHA                             $2,245.05               $2,018.13
 Jul   20         $535.60        $112.15                   Risk Bsd FHA                             $2,668.50               $2,441.58
Aug    20         $535.60        $112.15                   Risk Bsd FHA                             $3,091.95               $2,865.03
Sep    20         $535.60        $112.15                   Risk Bsd FHA                             $3,515.40               $3,288.48
Sep    20                       $1,910.97                   School Tax                              $1,604.43               $1,377.51
Oct    20         $535.60        $112.15                   Risk Bsd FHA                             $2,027.88               $1,800.96
Nov    20         $535.60        $112.15                   Risk Bsd FHA                             $2,451.33               $2,224.41

                    Escrow Requirements, New Mortgage Payment and Anticipated Annual Disbursements

                                              Projected Beginning Balance            $2,451.19
                                              -Required Minimum Balance              $2,224.27
                                              Surplus Amount                           $226.92


Your lowest monthly escrow balance for the next 12 months should reach $846.90, which equals a reserve of two months escrow deposit.
In order to reach this low point, your required escrow balance after your 11/19 payment should be $2,224.27, whereas your actual escrow
balance is $2,451.19. The difference, $226.92, represents an escrow surplus.




Case 5:19-bk-00494-HWV                      Doc Filed 10/31/19 Entered 10/31/19 15:18:23                                         Desc
                                            Main Document   Page 6 of 7
                                                                                                                              Page 4 of 4



                  Mortgagor Guide to Frequently Asked Escrow Analysis Questions (FAQ Document)

    • What is an escrow analysis and why am I receiving                     • What if I do not remit the shortage payment?
      this document?                                                          9V i_e T_ ^_d gYcX d_ bU]Yd dXU U^dYbU cX_bdQWU `Qi]U^d Y^ _^U
      6UTUbQ\ ]_bdWQWU \Qgc bUaeYbU Q\\ ]_bdWQWU \U^TUbc d_ `UbV_b]           \e]` ce] i_e SQ^ Y^cdUQT bU]Yd dXU ^Ug `Qi]U^d Q]_e^d
      Q^ UcSb_g Q^Q\icYc _^ Q\\ \_Q^c ]Y^Y]Q\\i _^SU Q iUQb 1c Q             _fUb dXU ^Uhd !" ]_^dXc DXU UcSb_g Q^Q\icYc SQ\Se\QdY_^
      bUce\d =D 2Q^[ S_^TeSdc Q^ UcSb_g Q^Q\icYc QSS_bTY^W\i               Qed_]QdYSQ\\i c`bUQTc dXU cX_bdQWU Q]_e^d _fUb dXU ^Uhd
      DXU Q^Q\icYc Yc Q SQ\Se\QdY_^ _V i_eb UcSb_gUT YdU]c ´ gXU^             !" ]_^dXc
      dXUi QbU TeU dXU VbUaeU^Si _V `Qi Q^^eQ\\i cU]YQ^^eQ\\i Q^T
      aeQbdUb\i Q^T dXU Q]_e^d _V dXU `Qi]U^d DXYc dXU^                   • Why did my monthly escrow payment amount change?
      TUdUb]Y^Uc YV gU QbU _fUb S_\\USdY^W e^TUb S_\\USdY^W _b               DXUbU QbU Q ^e]RUb _V bUQc_^c gXi UcSb_g `Qi]U^d Q]_e^dc
      QSSebQdU\i S_\\USdY^W Ve^Tc d_ ]Q[U dXUcU `Qi]U^dc _^ i_eb              SXQ^WU 2U\_g QbU dXU ]_cd S_]]_^ bUQc_^c gXi dXU
      RUXQ\V
                                                                              Q]_e^d ]Qi SXQ^WU*
      DXUbU QbU cUfUbQ\ bUQc_^c gXi Q^ _VVSiS\U Q^Q\icYc Yc
      `UbV_b]UT 3_]]_^ bUQc_^c Y^S\eTU* \_Q^ Yc QSaeYbUT _b                  Real Estate Tax –
      dbQ^cVUbbUT Secd_]Ub bUaeUcd ^Ug UhU]`dY_^ _b QTZecdUT RY\\           Tax rate and/or property’s assessed value changed
      YcceUT SXQ^WU Y^ Y^cebQ^SU _b dQh TeU TQdUc                          Tax exemption status added, changed or removed
                                                                              The payment of a supplemental tax bill or delinquent
    • What is an escrow account?
                                                                              tax paid from escrow
      1^ UcSb_g QSS_e^d Yc Q^ QSS_e^d cUd Y^cYTU i_eb ]_bdWQWU
      QSS_e^d ?^ Q ]_^dX\i RQcYc Ve^Tc i_e bU]Yd QbU `\QSUT Y^ dXU           New tax requirement
      QSS_e^d XU\T Q^T gXU^ dXU dY]U S_]Uc `QYT d_ i_eb dQh Q^T            Tax(es) paid as a result of non-payment
      _b Y^cebQ^SU QWU^Si 1 Ve\\ QSS_e^dY^W _V dXUcU Ve^Tc Q``UQbc           Insurance Premium(s) –
      _^ dXU V_\\_gY^W cdQdU]U^dc* ]_^dX\i ]_bdWQWU cdQdU]U^d                Premium rate changed
      iUQbU^T cdQdU]U^d Q^T i_eb UcSb_g Q^Q\icYc cdQdU]U^d
                                                                              Coverage changed
      Di`YSQ\\i dXU `Qi]U^dc ]QTU QbU d_ i_eb bUQ\ UcdQdU dQh
      ]e^YSY`Q\YdYUc Q^T Y^cebQ^SU QWU^d ?dXUb `Qi]U^dc ]Qi RU               Additional premium paid but not anticipated to be
      ]QTU QSS_bTY^W d_ i_eb ]_bdWQWU QWbUU]U^d                              paid from escrow, such as change in carrier
                                                                              New insurance requirement
    • What is an escrow payment?                                              Lender paid insurance from escrow
      DXU `_bdY_^ _V i_eb ]_^dX\i `Qi]U^d bU]YddUT gXYSX Yc XU\T
                                                                              Flood insurance map changed
      Q^T dXU^ ecUT d_ `Qi i_eb UcSb_gUT YdU]c Qc dXUi RUS_]U
      TeU                                                                    Payments –
                                                                              Monthly payments received were a different amount than
    • 8_g T_ i_e TUdUb]Y^U dXU bUaeYbUT RUWY^^Y^W UcSb_g                      what was expected. For example:
      RQ\Q^SU/                                                                • The monthly payments received were less than the
      DXU `_bdY_^ _V i_eb ]_^dX\i `Qi]U^d bU]YddUT gXYSX Yc XU\T                amount requested, shorting the funding of escrow
      Q^T dXU^ ecUT d_ `Qi i_eb UcSb_gUT YdU]c Qc dXUi RUS_]U                 • Previous escrow shortage amount was not paid in full
      TeU                                                                      before new analysis

    • GXQd Yc Q^ UcSb_g bUcUbfU Q\c_ [^_g^ Qc Q SecXY_^/                    • Information Regarding Insurance –
      1^ UcSb_g bUcUbfU Q\c_ [^_g^ Qc Q SecXY_^ Yc dXU Q]_e^d _V              Hazard insurance, also referred to as homeowner’s insurance,
      ]_^Ui S_\\USdUT Y^ dXU UcSb_g d_ S_fUb Q^i e^Q^dYSY`QdUT                is an insurance policy purchased to protect your property
      Y^SbUQcUc Y^ i_eb bUQ\ UcdQdU dQh _b Y^cebQ^SU `bU]Ye]                  from certain hazards such as fire and theft. Policy coverage
      `Qi]U^d 9d QSdc Qc Q ReVVUb Q^T `bUfU^dc i_eb UcSb_g QSS_e^d           may vary. See your insurance policy information for details
      Vb_] RUY^W _fUbTbQg^ 1^ UcSb_g bUcUbfU UhYcdc _^ i_eb
                                                                              regarding your specific coverage(s).
      QSS_e^d e^\Ucc i_eb ]_bdWQWU T_Se]U^dc _b cdQdU \Qg Q``\YUc
                                                                              9V i_e TUSYTU d_ SXQ^WU i_eb Y^cebQ^SU SQbbYUb cU^T dXU ^Ug
    • How is an escrow analysis completed?                                    `_\YSi Y^V_b]QdY_^ d_* =D 2Q^[ 9dc CeSSUcc_bc Q^T_b
      GU YdU]YjU Q\\ Q``\YSQR\U TYcRebcU]U^dc ceSX Qc dXU bUQ\ UcdQdU         1ccYW^c @? 2_h %'#( C`bY^WVYU\T ?XY_ $%% !%'#(
      `b_`Ubdi dQh Q^T Y^cebQ^SU `bU]Ye] gXYSX QbU cSXUTe\UT d_               Fax: 866-410-9956
      RU `QYT _^ i_eb RUXQ\V Y^ dXU ^Uhd !" ]_^dXc GU dQ[U dXU d_dQ\
      Q^T TYfYTU dXU `Qi]U^d Ri !" `Qi]U^dc DXU d_dQ\ Q]_e^d _V              Additional questions can be directed to 888-882-1847.
      dXU TYcRebcU]U^dc TYfYTUT Ri !" Yc UaeQ\ d_ i_eb ]_^dX\i
      UcSb_g `Qi]U^d                                                       • Information Regarding Real Estate Tax Bills –
                                                                             Where to mail your tax bill:
    • GY\\ ]i UcSb_g `Qi]U^d Q]_e^d bU]QY^ dXU cQ]U YV 9 bU]Yd
      dXU U^dYbU cX_bdQWU Q]_e^d Qd _^SU/                                        M&T Bank
      2i `QiY^W dXU Ve\\ cX_bdQWU Q]_e^d dXYc gY\\ bUce\d Y^ Q^                  PO Box 23628
      QTZecd]U^d d_ i_eb QSS_e^d gXYSX gY\\ bUce\d Y^ Q `Qi]U^d gYdX             Rochester, NY 14692-9813
      dXU c]Q\\Ucd `_ccYR\U Y^SbUQcU Y^ i_eb ]_^dX\i ]_bdWQWU                    FAX: 817-826-0675
      `Qi]U^d 9d¹c Y]`_bdQ^d d_ [UU` Y^ ]Y^T Q^i Y^SbUQcU Y^ i_eb
      bUQ\ UcdQdU dQh Q]_e^dc Q^T_b Y^cebQ^SU `bU]Ye] ]Qi SQecU
      i_eb `Qi]U^d Q]_e^d d_ SXQ^WU UfU^ YV i_e `Qi i_eb cX_bdQWU
      Q]_e^d

    • If I would like to remit the shortage payment, what
      steps do I need to take?
      I_e ]Qi `Qi dXU U^dYbU cX_bdQWU Q]_e^d Ri bUdeb^Y^W dXU
      cX_bdQWU S_e`_^ QddQSXUT d_ dXU R_dd_] _V `QWU ! _V i_eb
      UcSb_g Q^Q\icYc Q\_^W gYdX i_eb SXUS[ d_* =D 2Q^[ 5cSb_g
      4U`Qbd]U^d @? 2_h &$'(' 2Q\dY]_bU =4 "!"&$$'('




             Case 5:19-bk-00494-HWV                     Doc Filed 10/31/19 Entered 10/31/19 15:18:23
Equal Housing Lender. ©2016 M&T Bank. Member FDIC. CS13075 (7/16) mtb.com
                                                                                                                            Desc
                                                        Main Document   Page 7 of 7
